DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/21 has been considered by the examiner.

Drawings
The drawings received on 12/15/21 are acceptable.

Allowable Subject Matter
Claims 1-5 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest an inverter system including the limitation “wherein the level skip prevention control section is configured to: in response to an upward shift of an output voltage 10level of a first one of phases, set a counter for inhibiting upward shifting of the output voltage level of the first phase during a predetermined duration, and set a counter for inhibiting downward shifting of an output voltage level of a second one of the phases other than the first phase during a 15predetermined duration; and in response to a downward shift of the output voltage level of the first phase, set a counter for inhibiting downward shifting of the output voltage level of the first phase during a predetermined duration, and set a counter for 20inhibiting upward shifting of the output voltage level of the second phase during a predetermined duration“ in addition to other limitations recited therein.

Claim 5 is allowed because the prior art of record fails to disclose or suggest a control method for an inverter system including the limitation “performing a process at 10the level skip prevention control section, wherein the process includes: in response to an upward shift of an output voltage level of a first one of phases, set a counter for inhibiting upward shifting of the output voltage level of the first phase 15during a predetermined duration, and set a counter for inhibiting downward shifting of an output voltage level of a second one of the phases other than the first phase during a predetermined duration; and in response to a downward shift of the output 20voltage level of the first phase, set a counter for inhibiting downward shifting of the output voltage level of the first phase during a predetermined duration, and set a counter for inhibiting upward shifting of the output voltage level of the second phase during a predetermined duration“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kerkman et al. (US 7,164,254 B2) disclose a modulation method and apparatus for reducing common mode voltages.
Hsieh (US 4,902,910 A) discloses a power supply voltage level sensing circuit generates reset signal that holds IC components in Denied state when power level drops.
Tanamachi et al. (US 4,723,201 A) disclose a control apparatus for pulse width modulation inverters.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/           Primary Examiner, Art Unit 2838